Citation Nr: 1002617	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  03-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for a right elbow scar, 
rated as noncompensably disabling prior to March 27, 2008, 
and as 10 percent disabling from March 27, 2008.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The Veteran had active military service from September 1959 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This issue was later remanded by the 
Board in an April 2004 action.  The Board thereafter denied 
the Veteran's claim for a compensable evaluation for his 
right elbow scar in a decision dated in June 2005.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), which granted a joint motion to 
remand, incorporating the joint motion by reference.  

The joint motion referred to a November 2002 VA examination 
report that opined that the Veteran's current elbow 
complaints were unrelated to a service-connected elbow scar 
that resulted from an in-service incision and drainage for 
right elbow cellulitis.  The VA examiner amended, by hand, 
the original examination report to document that x-rays taken 
that same day showed that there was mild degenerative joint 
disease of the right elbow.  Because the examiner did not 
also amend the opinions expressed in the examination report, 
the Board, in its June 2005 denial, concluded that the x-ray 
report had not altered the examiner's opinion that the 
Veteran's elbow complaints were unrelated to his service-
connected elbow scar.  (This comment was made by the Board in 
the context of responding to an assertion that VA had not met 
its duty to assist.)  As noted above, the Veteran appealed, 
and by joint motion the parties agreed that the Board 
impermissibly broadened the scope of the VA examiner's 
opinion.  

Whether the Board had wrongly interpreted the examiner's 
opinion or not, it should be pointed out that the veteran was 
service connected for the scar only, and not for any joint or 
other elbow disability.  This is significant because the only 
issue before the Board was the rating to be assigned for the 
scar and the scar alone.  Nevertheless, when the parties to 
the joint motion acted in June 2006, it became clear that 
further consideration of disability other than the scar was 
required.  In order to comply with the joint motion, the 
Board would have to address any other elbow pathology and 
determine whether it was related to military service.  
Consequently, the Board remanded the case in July 2007 with 
the instructions of the joint motion in mind.  (The joint 
motion and subsequent Court Order requires the Board to 
consider whether the service-connected elbow disability 
contemplates disability other than the scar.)  

The Board's 2007 remand specifically ordered that the Veteran 
be afforded a new examination discussing whether any of the 
Veteran's current right elbow disabilities are related to his 
service-connected incision for draining due to cellulitis. On 
remand, the Veteran was afforded an examination in March 
2008.  In readjudicating the claim after the completed 
examination, the agency of original jurisdiction (AOJ) did 
not address any issue beyond the scar itself, even though the 
examiner had provided additional medical findings related to 
degenerative joint disease as ordered by the Board in its 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).  The Board therefore remanded again in February 
2009.  


FINDINGS OF FACT

1.  Prior to March 27, 2008, the veteran's service-connected 
right elbow disability was evidenced by a scar three 
centimeters in length along the medial aspect of the right 
elbow; the scar was not depressed, had no keloid formation, 
was not tender to palpation, and was determined to be well-
healed; no other right elbow disability is related to 
service.  

2.  From March 27, 2008, the veteran's right elbow scar was 
found to be a 1.5 by 2 cm hyperpigmented scar that was not 
significantly disfiguring, consisted mostly of the 
hyperpigmented area, was not adherent to underlying tissues, 
and was "only moderately discomforting to palpation."  




CONCLUSION OF LAW

The criteria for a compensable rating prior to March 27, 
2008, or for a rating greater than 10 percent since March 27, 
2008, for the veteran's right elbow scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 (2008); 38 
C.F.R. §§ 4.1, 4.7 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, April 2004, August 2007, and March 2009.  Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured three examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  
Collectively, the examinations adequately address all the 
criteria necessary for rating the disability at issue.  
Consideration was also given in the most recent examination 
to whether disability other than scarring should be treated 
as part of the Veteran's service-connected disability.

II.  Background

The Veteran sustained a fall while in service that resulted 
in cellulitis requiring an incision and drainage at the right 
elbow.  He was service connected for a scar of the medial 
right elbow inferiorly that resulted from the incision and 
treatment.  (The record also shows that the Veteran suffered 
incomplete quadriplegia and has been confined to a wheelchair 
as a result of a cervical spine injury suffered in a post-
service motor vehicle accident in 1964.)  

The Veteran submitted a claim for an increased (compensable) 
rating for his right elbow scar in September 2002.  He was 
afforded a VA medical examination in November 2002.  The 
examiner noted that the Veteran complained of increasing 
symptoms regarding his right elbow, that he was unable to put 
weight on it, and that he was having more swelling and pain.  
Examination revealed an atrophied right upper extremity.  
There also was a scar three centimeters in length along the 
medial aspect of the right elbow, but it was not depressed.  
There was no keloid formation, and the scar was not tender to 
palpation.  Range of motion of the elbow was significantly 
decreased, with 20 degrees in extension and 61 degrees in 
flexion.  It was noted that the Veteran had distal muscle 
atrophy and a positive Tinel's at the ulnar groove at the 
right elbow.  X-ray examination purportedly showed mild 
degenerative joint disease (DJD) of the right elbow.  

The examiner's assessment was that the Veteran had a well-
healed nontender surgical scar from incision and drainage of 
right elbow cellulitis during military service.  The examiner 
also opined that right elbow ulnar neuropathy and concomitant 
lateral epicondylitis more likely than not were secondary to 
the resting of the Veteran's right elbow on his wheelchair 
arm, causing inflammation and tenderness along the ulnar 
distribution at the elbow distally, and epicondylitis from 
the use of his upper extremities due to his paralysis.  The 
examiner's medical opinion was that the Veteran's causative 
clinical reasons for his complaints in his right elbow were 
unrelated to his service-connected scar, and concluded that 
no actual change had occurred in the Veteran's service-
connected scar at the right elbow.  

As noted, in the joint motion to remand the parties agreed 
that the Board impermissibly broadened the scope of the VA 
examiner's opinion when it concluded that the examiner's 
handwritten amendment reporting the x-ray findings did not 
alter his medical conclusions, notwithstanding that the 
examiner did not amend the conclusion that the Veteran's 
elbow complaints were unrelated to his service-connected 
elbow scar.  Therefore, on remand from the Board in July 
2007, the AOJ was tasked with arranging for the Veteran to 
undergo a VA joints examination by a physician with 
appropriate expertise to determine the current diagnosis and 
etiology of each right elbow disease or disorder.  The 
examiner was to provide an opinion as to whether any of the 
Veteran's current right elbow disabilities, including 
degenerative joint disease, are related to his service-
connected surgery for cellulitis.  

The Veteran was examined in March 2008.  As regards the 
Veteran's service-connected scar, the examiner found a 1.5 by 
2 cm hyperpigmented scar over the medial aspect of the right 
elbow that was not significantly disfiguring, and consisted 
mostly of the hyperpigmented area.  The examiner found that 
the scar was not adherent to underlying tissues, that there 
was no evidence of any significant muscle loss in the area of 
the scar on the medial aspect of the right elbow, and that 
the scar was "only moderately discomforting to palpation."  

In response to the Board's remand orders, the examiner also 
addressed the Veteran's other right elbow complaints.  The 
Veteran reported that he had altered sensation of the right 
elbow, that he had painful flare-ups approximately once per 
week, that it was particularly sensitive and more frequent in 
cold weather.  The Veteran also complained of problems with 
grip in the right hand.  Examination revealed that the 
Veteran had decreased range of motion of the right elbow, 
with flexion to 30 degrees, and extension to five degrees.  
He was only able to forearm pronate to 10 degrees and only 
able to supinate the right elbow to 10 degrees.  Range of 
motion was not changed with repetitive use, but the Veteran 
reported increased fatigue and discomfort with repetitive 
use.  The examiner noted the earlier x-ray evidence of 
spurring and degenerative joint disease in the right elbow.  

The examiner's diagnosis was cellulitis of the right elbow 
with residual decreased range of motion and pain.  The 
examiner noted that the Veteran's case was very complex, 
explaining the paucity of significant correlating and 
corroborating evidence in the Veteran's medical file.  
Nevertheless, noting that VA had accepted the presence of 
cellulitis in service, and accepting the Veteran at his word, 
the examiner opined that "it sounded as if the cellulitis 
was of a significant nature and it would be at least as 
likely as not that the degenerative changes that are clearly 
seen on x-ray could as likely as not be attributed to 
significant cellulitis that may have disrupted and affected 
the right elbow joint."  Noting that there was no 
documentation regarding what the examiner termed the 
Veteran's allegation that a non-documented injury in service 
affecting a potential hairline crack observed when he had his 
traumatic automobile accident after he left service, the 
examiner noted that there was a lack of documentation to 
support the claim that his paralysis and subsequent neck 
injury was aggravated by an in-service injury.  

The examiner concluded in summation that it was his medical 
opinion that it is at least as likely as not that the 
Veteran's deficits specific to the right elbow alone are at 
least as likely as not related to in-service cellulitis.  The 
AOJ subsequently readjudicated the scar claim, evaluating the 
scar as being 10 percent disabling, effective March 27, 2008, 
the date of the examination.  The AOJ addressed only the scar 
itself; it did not address the additional elbow complaints as 
ordered in the Board's July 2007 remand, and in the AOJ's own 
examination request.  One of the diagnostic codes utilized 
for evaluating disabilities of the elbow is Diagnostic Code 
7805, other scars, which are to be rated based on limitation 
of function of the affected part.  38 C.F.R. § 4.118.  While 
the March 2008 examination provided additional medical 
information and opinion that was not previously of record, 
the record remained inadequate to evaluate this claim 
utilizing Diagnostic Code 7805, necessitating the Board's 
February 2009 remand for another examination.  

Additionally, as the Board noted in its February 2009 remand, 
it was determined that, while the March 2008 examiner's 
report added to the medical evidence or record, it did not 
fill the void of medical evidence necessary to adjudicate the 
claim.  That examiner's opinion was that it is at least as 
likely as not that the Veteran's deficits specific to the 
right elbow alone are at least as likely as not related to 
in-service cellulitis.  While the examiner noted that the 
Veteran had degenerative joint disease and decreased range of 
motion of the right elbow, he did not address the issue 
completely.  Specifically, the Board noted in its February 
2009 remand that the November 2002 x-ray examination of the 
right elbow noted not only mild degenerative changes at the 
elbow joint, but also noted prominent posterior olecranon 
spur at the tendon insertion site.  While the March 2008 
examiner noted the spurring found on x-ray examination in 
2002, the record did not provide any medical opinion as to 
whether the spurring is related to the original in-service 
injury, or to some other event, such as the Veteran's many 
years spent in a wheelchair with his elbows resting on the 
armrests.  Moreover, there was no medical evidence as to 
whether the prominent posterior olecranon spur in and of 
itself contributes to any current disability.  

The Board also noted in its most recent remand that the 
November 2002 VA examiner noted that the Veteran had distal 
muscle atrophy with positive Tinel's at the ulnar groove at 
the right elbow.  However, there was no mention of this in 
the March 2008 examination report.  On remand, an examiner 
was asked to address whether these problems were still 
present and, if so, whether they were related to the 
Veteran's in-service cellulitis and related incision to drain 
the right elbow cellulitis, with its resultant scar.  If 
present, the examiner was also to opine as to whether these 
residuals affected the Veteran's range of motion at the 
elbow.  

The Board also notes that, while the March 2008 examiner's 
final conclusions appeared to be unequivocal, the earlier 
assessment, offered in the body of the examination report was 
couched in very equivocal terms.  He said the Veteran's in-
service cellulitis could as likely as not be attributed to 
significant cellulitis that may have disrupted and affected 
the right elbow joint.  Taking into account both of the 
examiner's statements, the Board found in its February 2009 
remand decision that the examiner's opinion is too equivocal 
to be relied on.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (by using the term "could," without supporting 
clinical data or other rationale, doctor's opinion simply was 
too speculative to provide the degree of certainty required 
for medical opinion).  

For all of the foregoing reasons, yet another examination was 
obtained.  On remand, the AOJ was also to contact the 
examiner who examined the Veteran in November 7, 2002, if 
available, and provide that examiner with a copy of the 
signed examination report that shows the additional notation 
that x-ray examination showed "mild DJD."  This examiner 
was to be asked to provide an addendum explaining whether or 
not the "mild DJD" x-ray finding added to the opinion 
altered any opinion expressed in the examination report.  On 
remand, the AOJ found that the November 2002 examiner was no 
longer employed by VA, and the AOJ therefore could not obtain 
the requested addendum.  

The Veteran was afforded another examination in August 2009.  
In a particularly detailed examination report, the examiner 
began by noting that he had reviewed the Veteran's case file 
and his STRs.  He summarized in some detail both the 
Veteran's in-service cellulitis incident that resulted in the 
scar that is the subject of the instant claim, summarized the 
earlier examinations, and discussed the Veteran's post-
service cervical spine injury.  This examiner also noted that 
he was an orthopedic specialist, as opposed to the previous 
examiners who were primary care physicians who were not 
orthopedists and who did not have experience in extremity 
problems related to spinal cord injuries.  

Examination revealed that the Veteran is a quadriplegic, 
confined to a wheelchair since his post-service cervical 
spinal cord injury in 1964.  Sensory changes are lost from 
the upper chest distally; sensation in the upper extremities 
is present about the neck and shoulders, and is irregularly 
absent or present in the upper extremities.  The Veteran 
could flex his right elbow to 90 degrees, and extend to 
within 30 degrees of full extension.  Pronation and 
supination had no active function on the right.  

The examiner gave a detailed summary of the x-ray evidence of 
record, and provided his analysis and the rationale for that 
analysis.  To summarize this examiner's report, he explained 
why earlier determinations that the Veteran has mild 
degenerative arthritis in the right elbow were in error.  
This examiner stated unequivocally that the Veteran does not 
have degenerative joint disease because x-rays, properly 
read, do not show arthritis.  In so opining, this examiner 
explained in great detail and very convincingly how the 
earlier misinterpretations came about.  The examiner also 
stated, again unequivocally, that the Veteran's disability to 
his right elbow is not the result of the in-service 
cellulitis and resultant incision and drainage.  Rather, the 
disability of the right elbow is a result of the Veteran's 
spinal cord injury and the muscle paralysis that occurred in 
1964, after he left the military.  

The examiner also determined that the Veteran's traction 
spur, which became evident on an x-ray in 1999, is a result 
of calcification in the triceps insertion as a result of 
repetitive stress, which occurs when the Veteran transfers 
and pushes down with his arms in order to move on a transfer 
board from his wheelchair to his bed.  He also noted that 
this traction spur on the olecranon is not the result of the 
Veteran's cellulitis or incision and drainage because the 
incision and drainage was done on the medial side of the 
elbow, and not posteriorly where the spur is located.  

The examiner also noted that he found no evidence of ulnar 
nerve neuropathy, nor of epicondylitis of the right elbow, as 
had been discussed in the 2002 examination report.  Rather, 
all changes about the right elbow and hand are a result of 
the Veteran's post-service, non-service-connected, spinal 
cord injury.  

The examiner succinctly summarized his findings as follows:  
the only finding in the right elbow related to the Veteran's 
service-connected elbow condition is the scar.  The other 
right elbow disabilities are not related to the scar, but are 
related to the spinal cord injuries.  The olecranon spur 
shown on x-rays is a result of the transfer activities from 
wheelchair to bed, and was not caused by the Veteran's in-
service cellulitis.  The Veteran does not have irritation of 
the ulnar nerve from resting his elbow on his wheelchair.  
The Veteran's restricted range of motion of the right elbow 
is a result of the spinal cord paralysis, not the service-
connected cellulitis.  

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  The Court has also found that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).  Here, the Board notes that the AOJ has staged the 
rating of this disability, having found it to be non-
compensable prior to March 27, 2008, and to be 10 percent 
disabling from that date on.  The Board can find no medical 
evidence of record that would warrant different evaluations 
for this disability.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because these changes 
took effect before the veteran's claim for an increased 
rating was received, only the criteria effective August 30, 
2002, will be considered in evaluating the veteran's service-
connected scar.  (The veteran was notified of the change in 
criteria by way of the SSOC that was issued in December 
2004.) 

The Board also notes that other substantive changes were 
implemented by another regulatory amendment, effective 
October 23, 2008.  These changes, however, only apply to 
applications for benefits received by VA on or after October 
23, 2008, and therefore are not applicable here.  (The Board 
notes in passing that the preamble to the revised rating 
criteria permits a claimant to request review under the 
revised diagnostic codes.  38 C.F.R. § 4.118 (2009).  
However, if this requested review results in a higher rating 
award, in no case will the award be effective before October 
23, 2008.  Id.)  

As noted above, the August 2009 examiner, who is an 
orthopedic specialist, has opined that all of the Veteran's 
right upper extremity complaints (aside from the elbow scar), 
are a result of his non-service-connected cervical spine 
disability.  Given this examiner's expertise in orthopedics 
and his detailed rationale for his opinions, the Board gives 
more weight to his opinion than to an earlier opinion that 
there were residuals other than the scar related to the 
Veteran's in-service cellulitis incident.  See Guerrieri v. 
Brown, 4 Vet. App. 467 470-71 (1992) (the credibility and 
weight to be attached to medical opinions are within the 
province of the adjudicator).  As a consequence, the Board 
need only evaluate the scar on the Veteran's right elbow 
because it is the only residual of his in-service cellulite 
incident.  (It is also the only disability service connected 
by the AOJ and developed on appeal for review by the Board.)  
Thus, notwithstanding all of the other medical evidence 
discussed above in the context of isolating the real issue 
before the Board, the only medical evidence related to the 
current level of disability imposed by the Veteran's right 
elbow scar comes from the November 2002 and March 2008 
examinations.  

The November 2002 examiner noted a scar three centimeters in 
length along the medial aspect of the right elbow, but it was 
not depressed.  There was no keloid formation, and the scar 
was not tender to palpation.  The examiner's assessment was 
that the Veteran had a well-healed nontender surgical scar 
from incision and drainage of right elbow cellulitis during 
military service.  

The March 2008 examiner found a 1.5 by 2 cm hyperpigmented 
scar over the medial aspect of the right elbow that was not 
significantly disfiguring, and consisted mostly of the 
hyperpigmented area.  The examiner found that the scar was 
not adherent to underlying tissues, that there was no 
evidence of any significant muscle loss in the area of the 
scar on the medial aspect of the right elbow, and that the 
scar was "only moderately discomforting to palpation."

Disabilities related to scars other than of the head, face, 
or neck, are evaluated utilizing Diagnostic Codes 7801 
through 7805.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 
7801 is for application when there are scars that are deep or 
that cause limited motion.  Here, the November 2002 VA 
examiner noted that the veteran's elbow scar was not 
depressed, and the March 2008 examiner stated that the scar 
consisted mostly of the hyperpigmented area.  The scar thus 
cannot be said to be deep.  Examinations have revealed that 
the veteran suffers limited motion in his right elbow, but 
the medical evidence clearly shows that all of the veteran's 
complaints in his right elbow, including limitation of 
motion, are unrelated to his service-connected scar.  
Diagnostic Code 7801 is thus inapt.  

Diagnostic Code 7802 is for application when there are scars 
that are superficial and that do not cause limited motion.  
In a note accompanying Diagnostic Code 7802, a superficial 
scar is defined as one that is not associated with underlying 
soft tissue damage.  The VA examiners did not relate the 
veteran's scar to any underlying soft tissue damage, and thus 
can be said to be superficial.  As noted above, the veteran's 
scar does not cause limited motion.  The only rating 
available under Diagnostic Code 7802 is 10 percent, which 
requires a finding that there is an area or areas of scarring 
totaling 144 square inches (one square foot or 929 square 
centimeters) or greater.  Here, both examiners descriptions 
of the veteran's incision scar fall far short of the one 
square foot required for a compensable evaluation under 
Diagnostic Code 7802.  Diagnostic Code 7802 therefore is not 
for application here.  

Diagnostic Code 7803 is for application when there are scars 
that are superficial and unstable.  In notes defining 
criteria for application of Diagnostic Code 7803, an unstable 
scar is defined as one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Here, there 
is no evidence that the veteran's right elbow scar is 
unstable.  To the contrary, the November 2002 examiner 
described it as well healed, and the March 2008 examiner 
described it as not significantly disfiguring, and consisting 
mostly of the hyperpigmented area.  The March 2008 examiner 
found that the scar was not adherent to underlying tissues.  
Award of a compensable evaluation under Diagnostic Code 7803 
thus is not warranted for any period since the Veteran's 
increased rating claim was received.  

Under Diagnostic Code 7804, a 10 percent rating, the only 
rating available, is for application when there are 
superficial scars that are painful on examination.  Here, the 
November 2002 examiner noted specifically that the veteran's 
scar was not tender to palpation.  A compensable evaluation 
under Diagnostic Code 7804 thus is inapt based on that 
examination.  It was not until the March 2008 examiner 
reported that the Veteran's right elbow scar was "only 
moderately discomforting to palpation" that there was any 
medical evidence of record suggesting any pain on palpation.  
It was this report on which the AOJ awarded a 10 percent 
rating for the scar, effective as of the date of the 
examination.  Because there is no higher rating available 
under Diagnostic Code 7804, an increased rating for this 
Veteran's disability is not available.  

Diagnostic Code 7805 is for application of other scars, and 
calls for rating based on limitation of function of the 
affected part.  There is no evidence of record of any 
limitation of function caused by the Veteran's scar.  As 
noted above, while the Veteran has limited motion of his 
right elbow, that limitation is unrelated to his service-
connected scar, and a compensable rating based on limitation 
of motion is thus not warranted.  

In reviewing all of the evidence of record, the Board finds 
that an increased (compensable) evaluation for the Veteran's 
scar is not warranted under any of the diagnostic codes 
related to scars until March 27, 2008, from which date a 10 
percent rating was awarded based on the VA examiner's report 
that the Veteran's right elbow scar was "only moderately 
discomforting to palpation".  Additionally, given the lack 
of evidence showing unusual disability with respect to the 
Veteran's right elbow scar that is not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(b).  

In short, the preponderance of the evidence is against the 
claim.  The veteran's claim for a compensable evaluation 
prior to March 27, 2008, and for a rating higher than 10 
percent from March 27, 2008, is therefore denied.  


ORDER

Entitlement to a compensable rating for a right elbow scar 
prior to March 27, 2008, is denied.  

Entitlement to an increased rating for a right elbow scar, 
rated as 10 percent disabling from March 27, 2008, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


